PD-1393-15
                              PD-1393-15                              COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 10/27/2015 2:48:15 PM
October 27, 2015                                                      Accepted 10/27/2015 5:15:06 PM
                                                                                       ABEL ACOSTA
                                No. ___________                                                CLERK

                                    In the
                      COURT OF CRIMINAL APPEALS
                   ______________________________________

                On Appeal from the 400th Judicial District Court of
            Fort Bend County, Texas, Cause Number 11-DCR-59007A;
                and the Opinion of the Fourteenth Court of Appeals
          in Cause Number 14-14-00272-CR, Delivered October 15, 2015
                  ______________________________________

                     JEREMY PATRICK SHAKESNIDER
                                     v.
                           THE STATE OF TEXAS
                   _____________________________________

              MOTION FOR EXTENSION OF TIME TO FILE
            PRO SE PETITION FOR DISCRETIONARY REVIEW
                    ______________________________

       TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

 APPEALS:

       COMES NOW, Michael Elliott, the undersigned attorney of record for

 Jeremy Patrick Shakesnider, the Appellant, herein, and files this Motion for

 Extension of Time to File Pro Se Petition for Discretionary Review. As set out

 below, the undersigned respectfully requests a thirty-day extension so that

 Appellant can file his Pro Se Petition for Discretionary Review.      In support of

 said motion, the undersigned would show the Court the following:

       1.   Appellant’s Petition for Discretionary Review is currently due in this
 case on November 14, 2015.
       2.    Appellant seeks an extension of thirty days in which to file his
Petition for Discretionary Review, making his Petition due on or before December
14, 2015.

       3.     The undersigned counsel will not be representing Appellant after the
filing of this motion. Appellant will now have to obtain and review the record in
order to prepare and file a Pro Se Petition for Discretionary Review. The
undersigned believes that there is insufficient time between now and November 15,
2015, to accomplish those goals. Consequently, the undersigned respectfully
requests that the Court grant Appellant the additional time.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

       5.   For the reasons set forth above, the undersigned respectfully requests
that Appellant be granted an extension of thirty days so that his brief in this case
will now be due on December 15, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, the undersigned

respectfully requests that this Court grant this Motion for Extension of Time to File

Pro Se Petition for Discretionary Review.

                                             Respectfully submitted,



                                             _______/s/__Michael Elliott______
                                             Michael Elliott
                                             State Bar Number 06546540
                                             905 Front Street
                                             Richmond, Texas 77469
                                             (832) 496-5000
                                             (281) 232-8141 (fax)
                                             mike@elliottslaw.com
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Fort

Bend County District Attorney’s 301 Jackson Street, Richmond, Texas 77469 on

October 27, 2015.



                                    __/s/ Mike Elliott__________________
                                    Mike Elliott




                                      2